Citation Nr: 1041572	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-40 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected right eye corneal scar due to trauma currently 
evaluated as 10 percent disabling effective May 11, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1953 to April 1955. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which granted the Veteran's claim for 
service connection for right eye corneal scar and evaluated the 
disability as noncompensable effective July 23, 2007, the date of 
the Veteran's claim.  The Veteran disagreed with the initial 
evaluation and sought a compensable disability rating.  In 
November 2008, the Veteran presented testimony to a local hearing 
officer at a hearing at the RO.  A transcript of that hearing has 
been associated with the Veteran's VA claims folder.

In an October 2009 decision, the Board remanded the claim for 
issuance of a statement of the case.  In an April 2010 decision, 
the Board remanded the claim for further evidentiary development.  
In a June 2010 rating decision, the RO granted the Veteran an 
evaluation of 10 percent disabling for service-connected right 
eye corneal scar effective May 11, 2010, the date of a VA medical 
examination.

Clarification of issue on appeal

The Veteran is service-connected for two separate disabilities of 
the right eye.  As described above, he was granted service 
connection for "residuals trauma to the right eye, residuals 
metal fragment removed with scarring of the cornea;" that is the 
issue on appeal.  He is also service-connected for "macular 
puckering, epiretinal membrane of the right eye," including as 
secondary to service-connected right eye corneal scarring.  The 
service-connected macular puckering disability was evaluated as 
20 percent disabling effective July 23, 2007.  The disability is 
currently evaluated as 10 percent disabling effective January 13, 
2009.  As is further discussed below, in April 2010 the Board 
remanded the claim of entitlement to a compensable disability 
rating for service-connected right eye corneal scarring for a 
medical finding explaining  what symptoms are attributable to the 
corneal scarring disability.  

The Board observes that the rating criteria for both service-
connected disabilities is visual acuity of the service-connected 
eye.  The Board further notes that generally all disabilities, 
including those arising from a single disease entity, are rated 
separately, and all disability ratings are then combined in 
accordance with 38 C.F.R. § 4.25.  Evaluation of the same 
disability or the same manifestation of a disability under 
different diagnostic codes, referred to as "pyramiding,"  is to 
be avoided when rating a veteran's service-connected 
disabilities. 38 C.F.R. § 4.14.

The issues presented are first whether there is evidence to 
support a finding of a compensable disability rating for service-
connected right eye corneal scarring at any point between July 
23, 2007, and May 11, 2010, and second, whether there is evidence 
to support a finding of a disability rating in excess of 10 
percent for right eye corneal scarring at any time during the 
pendency of the claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for remand

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.  Although VBA is required to comply with remand orders, 
it is substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  

As noted above, the Board remanded the Veteran's claim for 
further evidentiary development.  Specifically, the Board ordered 
VBA to provide a VA medical examination to distinguish what 
symptoms result from the Veteran's service-connected metal 
fragment removal with scarring from those caused by macular 
puckering of the right eye.  VBA provided the Veteran with an 
examination in May 2010 wherein the examiner determined the 
Veteran's symptoms of right eye corneal scaring is glare and that 
blurry vision at near is not due to the right corneal scarring.  

The Veteran's service-connected right eye corneal scarring has 
been evaluated under 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 
6009 [Eye, injury of, unhealed] and 6079 [Impairment of Central 
Visual Acuity], prior to December 10, 2008.  Effective December 
10, 2008, the criteria changed and the Veteran's service-
connected right eye corneal scarring was evaluated under 
38 C.F.R. §§ 4.75 and 4.79, Diagnostic Codes 6009 [Unhealed eye 
injury] and 6066[Impairment of Central Visual Acuity].

Where a law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the Secretary of 
VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-
2003.  The revised criteria may not be applied to any time period 
before the effective date of the change.  See VAOPGCPREC 3- 2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

Diagnostic Code 6009 [Eye, injury of, unhealed] prior to December 
10, 2008, instructs the rating official to rate the disability 
"from 10 percent to 100 percent for impairment of visual acuity 
or field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during continuance 
of active pathology, with a minimum rating of 10 percent during 
active pathology.  After December 10, 2008, Diagnostic Code 6009 
instructs the rating official to rate the disability "either 
visual impairment due to the particular condition or on 
incapacitating episodes, whichever results in a higher 
evaluation.  


The May 2010 examiner specifically noted that the Veteran's 
blurry vision at near was not caused by corneal scarring.  That 
finding is congruent with the January 2009 VA medical examiner's 
opinion that the service-connected macular disability was "the 
most likely" cause for the Veteran's decreased visual acuity in 
the right eye.  Thus, under both the pre-December 10, 2008 and 
post-December 10, 2008, regulations, rating under the criteria 
for visual acuity is not supported by the medical evidence; glare 
caused by the corneal scarring is the only symptom reported by 
the May 2010 examiner.  There is, however, no information 
contained in the May 2010 examination report that defines whether 
the glare produced by the service-connected corneal scarring 
affects the Veteran's right-eye distance visual acuity or field 
loss, pain, rest-requirements, or episodic incapacity.  There is 
no medical evidence to indicate how the glare produced by the 
service-connected corneal scarring affects the Veteran's vision 
or otherwise limits him.  In short, the examination report 
contains no information that pertains to the relevant rating 
criteria.

The Court has held that once VA undertakes the effort to provide 
an examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make 
reasonable efforts to assist in obtaining evidence necessary to 
substantiate a claim for benefits pursuant to 38 U.S.C.A. § 
5103A(a)(1) includes providing an examination that is adequate 
for rating purposes.  Moreover, it is incumbent upon the rating 
official to ensure that a diagnosis or condition is described and 
supported in sufficient detail for evaluation purposes.  See 38 
C.F.R. § 4.2 (2010).

The Board notes that this claim has been remanded before for 
examination and further notes that the Veteran's motion for 
advancement on the docket was granted.  The Board regrets that 
the claim must be remanded once again for compliance with the 
April 2010 remand order.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  VBA shall ensure that all VA treatment 
records pertaining to the Veteran's service-
connected right-eye corneal scaring that are 
not in the current record are associated with 
the Veteran's VA claims folder.

2.  VBA shall provide the Veteran with an 
examination by a VA ophthalmologist or 
equivalent physician who shall review the 
Veteran's VA claims folder prior to examining 
the Veteran.  The examiner shall provide a 
report that shall describe the current 
symptoms manifested by the Veteran's service-
connected right-eye corneal scarring, and 
further describe the effects such symptoms 
have on the Veteran's health, to include 
whether the service-connected corneal 
scarring affects the Veteran's right-eye 
visual acuity or field loss, pain, rest-
requirements, or episodic incapacity.  If 
episodic incapacity is determined to 
manifest, the examiner shall provide a 
description of the total duration of such 
episodes within the past 12-month period.  In 
this regard, the examiner is notified that 
for VA purposes, an incapacitating episode is 
a period of acute symptoms severe enough to 
require prescribed bed rest and treatment by 
a physician or other healthcare provider.  
The examiner's written report shall be 
associated with the Veteran's VA claims 
folder.

3.  Following the foregoing, and any other 
development deemed necessary, VBA shall 
readjudicate the Veteran's service-connected 
right-eye corneal scarring disability.  If 
the benefit sought on appeal remains denied, 
VBA should provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



